UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-2294


ALFONZA SIMMONS,

                Plaintiff - Appellant,

          v.

OFFICER CRAIG SMITH,

                Defendant - Appellee,

          and

IAN D. MCVEY,

                Trustee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Henry M. Herlong, Jr., Senior
District Judge. (3:09-cv-01176-HMH)


Submitted:   February 26, 2013            Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alfonza Simmons, Appellant Pro Se.    Christy L. Scott, SCOTT &
PAYNE LAW FIRM, Walterboro, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alfonza Simmons seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                   We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on August 15, 2012.       The notice of appeal was filed on October

18, 2012.       Because Simmons failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED



                                     2